               Case 18-12491-CTG               Doc 2506         Filed 09/21/21         Page 1 of 16




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC,    : Case No. 18-12491 (CTG)
et al., 1                         :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

        I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On September 14, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A; and via Email on the Notice Parties Service List
attached hereto as Exhibit B:

    •    Objection of the Liquidating Trustee and Debtor Representative to the Motion of Amparo
         Figueroa for Allowance and Payment of Administrative Expense Claim and for Related
         Relief [Docket No. 2497]




1 The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CTG       Doc 2506      Filed 09/21/21   Page 2 of 16




Dated: September 21, 2021
                                                                        /s/ Natasha Otton
                                                                        Natasha Otton
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on September 21, 2021, by Natasha Otton, proved to
me on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ ADAM ADLER
Notary Public, State of New York
No. 02AD6306134
Qualified in Nassau County
Commission Expires June 16, 2022




                                              2                                   SRF 56579
Case 18-12491-CTG   Doc 2506   Filed 09/21/21   Page 3 of 16




                       Exhibit A
                                                                  Case 18-12491-CTG                       Doc 2506            Filed 09/21/21            Page 4 of 16
                                                                                                                   Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                             Served as set forth below

                  DESCRIPTION                                              NAME                                               ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                       Attn: Andrew I. Silfen and Beth M. Brownstein
                                                                                                       1301 Avenue of the Americas
                                                                                                       Floor 42                                              andrew.silfen@arentfox.com
Counsel to AKF3 Yamato, LLC                            Arent Fox LLP                                   New York NY 10019                                     beth.brownstein@arentfox.com   Email
                                                                                                       Attn: Robert M. Hirsh
                                                                                                       1301 Avenue of the Americas
                                                                                                       Floor 42
Counsel to Medline Industries, Inc.                    Arent Fox LLP                                   New York NY 10019                                                                    First Class Mail
                                                                                                       Attn: Ralph Ascher, Esquire
                                                                                                       11022 Acaia Parkway
                                                                                                       Suite D
Counsel to Southland Management Group, Inc. Ascher & Associates, P.C.                                  Garden Grove CA 92840                                 ralphascher@aol.com            Email
                                                                                                       Attn: Matthew P. Austria
                                                                                                       1007 N. Orange Street, 4th Floor
Counsel for Dell Financial Services, LLC               Austria Legal, LLC                              Wilmington DE 19801                                   maustria@austriallc.com        First Class Mail and Email
Counsel to Wells Fargo Vendor Financial                Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information               Vendor Financial Services, LLC fka GE Capital   1738 Bass Road
Technology Solutions                                   Information                                     Macon GA 31210                                                                       First Class Mail
Counsel to Wells Fargo Vendor Financial                Bankruptcy Administration - Wells Fargo         Attn: Christine R. Etheridge
Services, LLC fka GE Capital Information               Vendor Financial Services, LLC fka GE Capital   P.O. Box 13708
Technology Solutions                                   Information                                     Macon GA 31208-3708                                                                  First Class Mail
                                                                                                       Attn: David M. Powlen & Kevin G. Collins, Thomas E.
                                                                                                       Hanson, Jr
                                                                                                       1000 N. West Street                                   david.powlen@btlaw.com
                                                                                                       Suite 1500                                            kevin.collins@btlaw.com
Counsel to Roche Diagnostics Corporation               Barnes & Thornburg LLP                          Wilmington DE 19801                                   thanson@btlaw.com              Email
                                                                                                       Attn: Daniel I. Barness
                                                                                                       11377 W. Olympic Blvd.
Counsel to Doctors Infection Control Services,                                                         2nd Floor
Inc.                                                   Barness & Barness LLP                           Los Angeles CA 90064                                  Daniel@BarnessLaw.com          Email
                                                                                                       Attn: Justin R. Alberto, Erin R. Fay, & Gregory J.
                                                                                                       Flasser
                                                                                                       600 N. King Street                                    jalberto@bayardlaw.com
                                                                                                       Suite 400                                             efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                       Bayard, P.A.                                    Wilmington DE 19801                                   gflasser@bayardlaw.com         Email
                                                                                                       Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                       222 Delaware Avenue
Counsel to Alamo Mobile X-Ray & EKG Services,                                                          Suite 801                                             jhoover@beneschlaw.com
Inc.                                          Benesch, Friedlander, Coplan & Aronoff LLP               Wilmington DE 19801                                   kcapuzzi@beneschlaw.com        Email
                                                                                                       Attn: Lara S. Martin, Esq.
                                                                                                       Gulf Tower Suite 2200
Counsel to Creditor, Beckman Coulter Inc.              Bernstein-Burkley, P.C.                         Pittsburgh PA 15219                                   lmartin@bernsteinlaw.com       First Class Mail and Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                                   Page 1 of 11
                                                                  Case 18-12491-CTG         Doc 2506            Filed 09/21/21             Page 5 of 16
                                                                                                     Exhibit A
                                                                                                 Core/2002 Service List
                                                                                               Served as set forth below

                  DESCRIPTION                                              NAME                                ADDRESS                                           EMAIL          METHOD OF SERVICE

Counsel to Bio-Medical Applications of                                                   Attn: David M. Klauder
Louisiana, LLC d/b/a Shreveport Regional                                                 1204 N. King Street
Dialysis Center a/k/a BMA Northwest Louisiana Bielli & Klauder, LLC                      Wilmington DE 19801                                    dklauder@bk-legal.com       Email
                                                                                         Attn: Kenneth J. Ottaviano, Paige Barr Tinkham
                                                                                         10 South Riverside Plaza
                                                                                         Suite 875                                              kottaviano@blankrome.com
Counsel for CVP Loan                                   Blank Rome LLP                    Chicago IL 60606                                       ptinkham@blankrome.com      First Class Mail and Email
                                                                                         Attn: Victoria A. Guilfoyle
                                                                                         1201 N. Market Street
                                                                                         Suite 800
Counsel for CVP Loan                                   Blank Rome LLP                    Wilmington DE 19801                                    guilfoyle@blankrome.com     First Class Mail and Email
                                                                                         Attn: Robert M. Bovarnick
Counsel for Symphony Diagnostic Services No. 1                                           One South Broad Street, Suite 1600
d/b/a Mobilex                                  Bovarnick and Associates, LLC             Philadelphia PA 19107                                  RBovarnick@rbovarnick.com   Email

                                                                                         Attn: Joseph P. Titone
                                                                                         P.O. Box 3197
                                                                                         23rd Floor One American Place, 301 Main Street
Counsel to Our Lady of the Lake Hospital, Inc.         Breazeale, Sachse & Wilson, LLP   Baton Rouge LA 70801                                   joseph.titone@bswllp.com    First Class Mail and Email
                                                                                         Attn: Pamela K. Webster, Esq., Mary H. Rose, Paul S.
Interested Party (Case No. 18-12492). Counsel                                            Arrow
to KPC Promise Healthcare, LLC and                                                       1000 Wilshire Boulevard                                pwebster@buchalter.com
Subdidiaries and Strategic Global Management,                                            Suite 1500                                             parrow@buchalter.com
Inc.                                          Buchalter, A Professional Corporation      Los Angeles CA 90017                                   mrose@buchalter.com         Email
                                                                                         Attn: Geoffrey G. Grivner
                                                                                         919 N. Market Street
                                                                                         Suite 990
Counsel to Nautilus Insurance Company                  Buchanan Ingersoll & Rooney PC    Wilmington DE 19801                                                                First Class Mail
                                                                                         Attn: Mark Pfeiffer
                                                                                         50 S. 16th Street, Suite 200
Counsel to Nautilus Insurance Company                  Buchanan Ingersoll & Rooney PC    Philadelphia PA 19102                                  mark.pfeiffer@bipc.com      First Class Mail and Email
                                                                                         Attn: J. Cory Falgowski, Esquire
                                                                                         1201 N. Market Street
                                                                                         Suite 1407
Counsel for National Health Investors, Inc.            Burr & Forman LLP                 Wilmington DE 19801                                    jfalgowski@burr.com         Email
                                                                                         Attn: Patrick Warfield, Esquire
                                                                                         222 Second Avenue South
                                                                                         Suite 2000
Counsel for National Health Investors, Inc.            Burr & Forman LLP                 Nashville TN 37201                                     pwarfield@burr.com          Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                     Page 2 of 11
                                                                  Case 18-12491-CTG                  Doc 2506             Filed 09/21/21           Page 6 of 16
                                                                                                               Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                         Served as set forth below

                  DESCRIPTION                                               NAME                                        ADDRESS                                             EMAIL                METHOD OF SERVICE
                                                                                                   Attn: Kenneth K. Wang
                                                                                                   300 S. Spring Street
Counsel to California Dept. of Health Care                                                         No. 1702
Services                                               California Office of the Attorney General   Los Angeles CA 90013                                  kenneth.wanh@doj.ca.gov             Email
                                                                                                   ATTN: TYRONZA WALTON
                                                                                                   7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                     Cardinal Health Pharma                      DUBLIN OH 43017                                       Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                                   Attn: Alexandre I. Cornelius, Esq. and Summer Saad,
                                                                                                   Esq.
                                                                                                   1299 Ocean Avenue
Counsel to Efficient Management Resource                                                           Suite 450                                             acornelius@costell-law.com
Systems, Inc..                                         Costell & Cornelius Law Corp                Santa Monica CA 90401                                 ssaad@costell-law.com               Email
                                                                                                   Attn: Joseph Grey, Esquire
                                                                                                   1105 North Market Street
                                                                                                   Suite 901
Counsel to Ally Bank                                   Cross & Simon, LLC                          Wilmington DE 19801                                   jgrey@crosslaw.com                  Email
                                                                                                   Attn: Brian E. Greer, Esq.
                                                                                                   Three Bryant Park
                                                                                                   1095 Avenue of the Americas
Counsel to Select Medical Corporation                  DECHERT LLP                                 New York NY 10036-6797                                                                    First Class Mail
                                                                                                   Attn: Stephen M. Leitzell, Esq., Jonathan R. Stott,
                                                                                                   Esq.
                                                                                                   Cira Centre
                                                                                                   2929 Arch Street                                      stephen.leitzell@dechert.com
Counsel to Select Medical Corporation                  DECHERT LLP                                 Philadelphia PA 19104-2808                            jonathan.stott@dechert.com          Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   Carvel State Office Building
                                                                                                   820 North French Street , 6th Floor
Delaware Attorney General                              Delaware Attorney General                   Wilmington DE 19801                                   attorney.general@state.de.us        First Class Mail and Email
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 North French Street
Delaware Division of Revenue                           Delaware Division of Revenue                Wilmington DE 19801                                   fasnotify@state.de.us               First Class Mail and Email
                                                                                                   Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                            Delaware Secretary of State                 Dover DE 19903                                        dosdoc_ftax@state.de.us             First Class Mail and Email
                                                                                                   Attn: Bankruptcy Department
                                                                                                   820 Silver Lake Boulevard
                                                                                                   Suite 100
Delaware State Treasury                                Delaware State Treasury                     Dover DE 19904                                        statetreasurer@state.de.us          First Class Mail and Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                               Page 3 of 11
                                                                 Case 18-12491-CTG                   Doc 2506            Filed 09/21/21            Page 7 of 16
                                                                                                              Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                        Served as set forth below

                 DESCRIPTION                                               NAME                                           ADDRESS                                      EMAIL                     METHOD OF SERVICE
                                                                                                  Attn: Stuart M. Brown and Kaitlin MacKenzie
                                                                                                  Edelman
                                                                                                  1201 N. Market Street
                                                                                                  Suite 2100                                         stuart.brown@dlapiper.com
Counsel to Debtors                                    DLA Piper LLP (US)                          Wilmington DE 19801                                kaitlin.edelman@dlapiper.com            Email
                                                                                                  Attn: Amish R. Doshi, Esq.
                                                                                                  1979 Marcus Avenue
                                                                                                  Suite 210E
Counsel to Oracle America, Inc.                       Doshi Legal Group, P.C.                     Lake Success NY 11042                              amish@doshilegal.com                    First Class Mail and Email
                                                                                                  Attn: Allen A. Etish, Esquire
                                                                                                  20 Brace Road
                                                                                                  Suite 400
Counsel to PMA Insurance Group                        Earp Cohn P.C.                              Cherry Hill NJ 08034                               aetish@earpcohn.com                     Email
                                                                                                  Attn: Christopher F. Graham, Esquire and Sarah
                                                                                                  Morrissey, Esquire
                                                                                                  10 Bank Street
                                                                                                  Suite 700                                          cgraham@eckertseamans.com
Counsel to PRIDEGLOBAL                                Eckert Seamans Cherin & Mellott, LLC        White Plains NY 10606                              smorrissey@eckertseamans.com            Email
                                                                                                  Attn: Tara L. Lattomus, Esquire
                                                                                                  222 Delaware Avenue
                                                                                                  7th Floor                                          tlattomus@eckertseamans.com
Counsel to PRIDEGLOBAL                                Eckert Seamans Cherin & Mellott, LLC        Wilmington DE 19801                                boneill@eckertseamans.com               Email
                                                                                                  ATTN: WILLIAM PALLEY
                                                                                                  19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                    Efficient Management Resource Systems, Inc. CHATSWORTH CA 91311                                                                        First Class Mail
                                                                                                  Attn: Bankruptcy Department
                                                                                                  1650 Arch Street
Environmental Protection Agency - Region 3            Environmental Protection Agency             Philadelphia PA 19103-2029                                                                 First Class Mail
                                                                                                  ATTN: ERIC S. WENZEL
                                                                                                  219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                    Freedom Medical, Inc.                       EXTON PA 19341                                     ewenzel@freedommedical.com              First Class Mail and Email
                                                                                                  Attn: Andrew Hinkelman, Jennifer Byrne and
                                                                                                  Christopher Goff
                                                                                                  214 North Tryon Street                             andrew.hinkelman@fticonsulting.com
                                                                                                  Suite 1900                                         jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                       FTI Consulting                              Charlotte NC 28202                                 christopher.goff@fticonsulting.com      Email
                                                                                                  Attn: Craig B. Garner, Esq.
                                                                                                  13274 Fiji Way
Counsel to Efficient Management Resource                                                          Suite 250
Systems, Inc..                                        Garner Health Law Corporation               Marina del Rey CA 90292                            craig@garnerhealth.com                  Email
                                                                                                  Attn: Suzanne E. Rand-Lewis
                                                                                                  5990 Sepulveda Blvd. #630                          srand-lewis@randandrand-lewisplcs.com
Counsel to Viola Ovchar                               Gary Rand & Suzanne E. Rand-Lewis PLCS      Sherman Oaks CA 91411                              grand@randandrand-lewisplcs.com         Email



        In re: Promise Healthcare Group LLC, et al.
        Case No. 18-12491 (CTG)                                                                               Page 4 of 11
                                                                  Case 18-12491-CTG                    Doc 2506            Filed 09/21/21              Page 8 of 16
                                                                                                                 Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                          Served as set forth below

                  DESCRIPTION                                             NAME                                            ADDRESS                                          EMAIL           METHOD OF SERVICE
                                                                                                    Attn: David W. deBruin, Esq.
Counsel for Renal Treatment Center – West,                                                          3711 Kennett Pike, Suite 100
Inc., a subsidiary of DaVita, Inc.                     Gawthrop Greenwood, PC                       Wilmington DE 19807                                  ddebruin@gawthrop.com         First Class Mail and Email
                                                                                                    Attn: Natasha Songonuga
                                                                                                    300 Delaware Avenue
Counsel to Melanie L. Cyganowksi, Patient Care                                                      Suite 1015
Ombudsman                                      Gibbons P.C.                                         Wilmington DE 19801-1671                             nsongonuga@gibbonslaw.com     Email

Counsel to Bio-Medical Applications of                                                            Attn: Alan D. Halperin, Esq., Debra J. Cohen, Esq.
Louisiana, LLC d/b/a Shreveport Regional                                                          40 Wall Street, 37th Floor                             ahalperin@halperinlaw.net
Dialysis Center a/k/a BMA Northwest Louisiana Halperin Battaglia Benzija, LLP                     New York NY 10005                                      dcohen@halperinlaw.net        Email
                                                                                                  ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE
                                                                                                  CARNEY, ESQ.
                                                                                                  C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                       Heb Ababa, Ronaldoe Gutierrez, and Yolanda 14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                     Penney                                     CHINO HILLS CA 91709                                   jantonelli@antonellilaw.com   First Class Mail and Email
                                                                                                  Attn: Daniel K. Hogan, Esq.
                                                                                                  1311 Delaware Avenue
Counsel to Healthcare Finance Partners, Corp.          Hogan♦McDaniel                             Wilmington DE 19806                                    dkhogan@dkhogan.com           Email
                                                                                                  Attn: Cristina Lopes Goulart - Bankruptcy
                                                                                                  Coordinator
                                                                                                  Av. Pasteur 146 & 138
Counsel to IBM Credit LLC                              IBM Credit LLC                             Rio de Janeiro RJ 22290-240 Brazil                     cgoulart@br.ibm.com           Email
                                                                                                  Attn: Paul Wearing
                                                                                                  Special Handling Group
                                                                                                  7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18-12499)          IBM Credit LLC                             Smyrna GA 30082                                                                      First Class Mail
                                                                                                  Centralized Insolvency Operation
                                                                                                  2970 Market Street
                                                                                                  Mail Stop 5 Q30 133
IRS Insolvency Section                                 Internal Revenue Service                   Philadelphia PA 19104-5016                                                           First Class Mail
                                                                                                  Centralized Insolvency Operation
                                                                                                  P.O. Box 7346
IRS Insolvency Section                                 Internal Revenue Service                   Philadelphia PA 19101-7346                                                           First Class Mail
                                                                                                  Attn: Jay L. Welford
                                                                                                  27777 Franklin Road
Counsel to VFI KR SPE I, LLC and Varilease                                                        Suite 2500
Finance, Inc.                                          Jaffe Raitt Heuer & Weiss, P.C.            Southfield MI 48034-8214                               jwelford@jaffelaw.com         Email
                                                                                                  Attn: David S. Rubin
                                                                                                  445 N. Boulevard, Suite 300
                                                                                                  P.O. Box 2997
Counsel to Rouge General Medical Center                Kantrow Spaht Weaver and Blitzer (APLC)    Baton Rouge LA 70821-2997                              david@kswb.com                Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                                Page 5 of 11
                                                                   Case 18-12491-CTG                  Doc 2506            Filed 09/21/21             Page 9 of 16
                                                                                                               Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                         Served as set forth below

                  DESCRIPTION                                              NAME                                           ADDRESS                                             EMAIL             METHOD OF SERVICE
                                                                                                   Attn: Domenic E. Pacitti, Esq.
                                                                                                   919 Market Street
                                                                                                   Suite 1000
Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP         Wilmington DE 19801-3062                              dpacitti@klehr.com                 First Class Mail and Email
                                                                                                   Attn: Morton R. Branzburg, Esq.
                                                                                                   1835 Market Street
                                                                                                   Suite 1400
Counsel to City National Bank of Florida               Klehr Harrison Harvey Branzburg LLP         Philadelphia PA 19103                                 mbranzburg@klehr.com               First Class Mail and Email
                                                                                                   Attn: Hallie D. Hannah, Esq.
                                                                                                   100 Pacifica
Counsel to Creditor Harbor Pointe Air                                                              Suite 370
Conditioning & Control Systems, Inc.                   Law Office of Mitchell B. Hannah            Irvine CA 92618                                       hallie@hannahlaw.com               Email
                                                                                                   Attn: Guy R. Bayley, Esq.
Counsel to Coastline Anesthesia and Pain                                                           547 S. Marengo Avenue
Medical Group                                          Law Offices of Guy R. Bayley                Pasadena CA 91101                                     bayleyco@me.com                    First Class Mail and Email
                                                                                                   Attn: Gary E. Klausner, Esq.
                                                                                                   10250 Constellation Boulevard
                                                                                                   Suite 1700
Counsel to AGF Investment Fund 5, LLC                  Levene, Neale, Bender, Yoo & Brill L.L.P.   Los Angeles CA 90067                                  GEK@lnbyb.com                      First Class Mail and Email
                                                                                                   Attn: Elizabeth Weller
                                                                                                   2777 N. Stemmons Freeway
                                                                                                   Suite 1000
Counsel to Dallas County                               Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                       dallas.bankruptcy@publicans.com    First Class Mail and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   P.O. Box 3064
Counsel to Harris County                               Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                                 houston_bankruptcy@publicans.com   Email
                                                                                                   Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck,
                                                                                                   Esq.
                                                                                                   405 N. King Street
Counsel for Aetna Health Inc. and certain                                                          8th Floor                                             mrifino@mccarter.com
affiliated entities                                    McCarter & English, LLP                     Wilmington DE 19801                                   kbuck@mccarter.com                 Email
                                                                                                   Attn: William P. Smith, James W. Kapp and Megan
                                                                                                   Preusker
Proposed Special Counsel for the Silver Lake                                                       444 West Lake Street                                  wsmith@mwe.com
Debtors in Connection with the Sale of the                                                         Suite 4000                                            jkapp@mwe.com
Silver Lake Medical Center                             McDermott Will & Emery LLP                  Chicago IL 60606                                      mpreusker@mwe.com                  Email
                                                                                                   Attn: Art Gambill
                                                                                                   Promenade
                                                                                                   1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility       McGuireWoods LLP                            Atlanta GA 30309-3534                                 agambill@mcguirewoods.com          First Class Mail and Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                               Page 6 of 11
                                                                 Case 18-12491-CTG                Doc 2506             Filed 09/21/21             Page 10 of 16
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                      Served as set forth below

                  DESCRIPTION                                              NAME                                         ADDRESS                                            EMAIL            METHOD OF SERVICE
                                                                                                Attn: Brian I. Swett and Alexandra Shipley
                                                                                                77 West Wacker Drive
Counsel to Wells Fargo Bank, National                                                           Suite 4100                                               bswett@mcguirewoods.com
Association                                            McGuirewoods LLP                         Chicago IL 60601-1818                                    ashipley@mcquirewoods.com      First Class Mail and Email
                                                                                                Attn: Sheryl L. Moreau
                                                                                                Bankruptcy Unit
                                                                                                P.O. Box 475
Counsel to Department of Revenue                       Missouri Department of Revenue           Jefferson City MO 65105-0475                                                            First Class Mail
                                                                                                Attn: Brett D. Fallon, Esq.
                                                                                                500 Delaware Avenue, Suite 1500
                                                                                                P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                  Morris James LLP                         Wilmington DE 19899-2306                                 bfallon@morrisjames.com        First Class Mail and Email

                                                                                                Attn: Andrew R. Remming, Joseph C. Barsalona II
                                                                                                1201 N. Market St.
                                                                                                16th Floor                                               aremming@mnat.com
Counsel for Concordia Bank & Trust Company             Morris, Nichols, Arsht & Tunnell LLP     Wilmington DE 19899-1347                                 jbarsalona@mnat.com            Email
                                                                                                ATTN: JERRY CARPENTER
                                                                                                4721 MORRISON DRIVE
                                                       Morrison Management Resources Systems,   SUITE 300
Top 30 Largest Unsecured Creditors                     Inc.                                     MOBILE AL 36609                                                                         First Class Mail
                                                                                                Attn: Timothy M. Swanson
                                                                                                1400 16th Street
                                                                                                Sixth Floor
Counsel to DaVita, Inc.                                Moye White LLP                           Denver CO 80202                                          tim.swanson@moyewhite.com      Email
                                                                                                Attn: Benjamin Hackman
                                                                                                J. Caleb Boggs Federal Building
                                                                                                844 King Street, Suite 2207, Lockbox 35
United States Trustee District of Delaware             Office of the United States Trustee      Wilmington DE 19801                                      benjamin.a.hackman@usdoj.gov   First Class Mail and Email
                                                                                                Attn: Jennifer S. Feeney, Robert C. Yan, Esq. and
                                                                                                Michael R. Maizel, Esq.                                  jfeeney@otterbourg.com
Counsel to Melanie L. Cyganowksi, Patient Care                                                  230 Park Avenue                                          ryan@otterbourg.com
Ombudsman                                      Otterbourg P.C.                                  New York NY 10169                                        mmaizel@otterbourg.com         Email
                                                                                                Attn: Jeffrey N. Pomerantz, Esq., Bradford J. Sandler,
                                                                                                Esq. and Colin R. Robinson, Esq.
                                                                                                919 N. Market Street                                     jpomerantz@pszjlaw.com
Counsel to the Official Committee of Unsecured                                                  17th Floor                                               bsandler@pszjlaw.com
Creditors                                      Pachulski Stang Ziehl & Jones LLP                Wilmington DE 19801                                      crobinson@pszjlaw.com          Email
                                                                                                Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent Perdue, Brandon, Fielder, Collins & Mott,      P.O. Box 8188
School District and Wichita County               L.L.P.                                         Wichita Falls TX 76307                                   jbaer@pbfcm.com                First Class Mail and Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                             Page 7 of 11
                                                                 Case 18-12491-CTG                    Doc 2506             Filed 09/21/21           Page 11 of 16
                                                                                                                 Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                          Served as set forth below

                  DESCRIPTION                                             NAME                                             ADDRESS                                          EMAIL               METHOD OF SERVICE
                                                                                                    Attn: Jeremy R. Johnson
                                                                                                    600 Third Avenue, 42nd Floor
Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                                New York NY 10016                                     jeremy.johnson@polsinelli.com     Email
                                                                                                    Attn: Shanti M. Katona, Brenna A. Dolphin
                                                                                                    222 Delaware Ave, Suite 1101
Counsel to KND Real Estate 40, L.L.C.                  Polsinelli PC                                Wilmington DE 19801                                   bdolphin@polsinelli.com           Email
                                                                                                    Attn: Jeremy W. Ryan, Christopher M. Samis, Esq.
Counsel to LADMC, LLC; Counsel for Amparo                                                           and R. Stephen McNeill
Figueroa and Brett Elliot Drier, in his capacity as                                                 1313 North Market Street, Sixth Floor                 jryan@potteranderson.com
Personal Representative of the Estate of                                                            P.O. Box 951                                          rmcneill@potteranderson.com
Beatrice M. Drier                                      Potter Anderson & Corroon LLP                Wilmington DE 19899                                   csamis@potteranderson.com         First Class Mail and Email
                                                                                                    Attn: Phillip G. Vermont
Counsel to Pacific Hospital Management, Inc., a                                                     500 Hopyard Road
California Corporation, dba Promise Hospital of                                                     Suite 225
San Diego, California                                  Randick O'Dea & Tooliatos, LLP               Pleasanton CA 94588                                   pvermont@randicklaw.com           First Class Mail and Email
                                                                                                    Attn: John H. Knight, Amanda R. Steele and David T.
                                                                                                    Queroli
                                                                                                    One Rodney Square                                     knight@rlf.com
Counsel to Wells Fargo Bank, National                                                               920 North King Street                                 steele@rlf.com
Association                                            Richards, Layton & Finger, P.A.              Wilmington DE 19801                                   queroli@rlf.com                   First Class Mail and Email
                                                                                                    Attn: Lucian B. Murley, Esquire
                                                                                                    1201 North Market Street, Suite 2300
                                                                                                    P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.         Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                   luke.murley@saul.com              Email
                                                                                                    Attn: Rose Cherson
                                                                                                    919 Third Avenue
Counsel to the SWC Landlords                           Schulte Roth & Zabel LLP                     New York NY 10022                                     rose.cherson@srz.com              First Class Mail and Email
                                                                                                    Secretary of the Treasury
Securities and Exchange Commission -                                                                100 F Street NE
Headquarters                                           Securities & Exchange Commission             Washington DC 20549                                   secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Brookfield Place
Securities and Exchange Commission - Regional                                                       200 Vesey Street, Suite 400                           bankruptcynoticeschr@sec.gov
Office                                                 Securities & Exchange Commission - NY Office New York NY 10281-1022                                nyrobankruptcy@sec.gov            First Class Mail and Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    One Penn Center
Securities and Exchange Commission - Regional          Securities & Exchange Commission -           1617 JFK Boulevard, Suite 520
Office                                                 Philadelphia Office                          Philadelphia PA 19103                                 secbankruptcy@sec.gov             First Class Mail and Email
                                                                                                    Attn: Edward H. Tillinghast, III, Esq.
Counsel to Spectrum a/k/a Charter                                                                   30 Rockefeller Plaza
Communications, Inc                                    Sheppard Mullin Richter & Hampton LLP        New York NY 10112                                     etillinghast@sheppardmullin.com   Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                                 Page 8 of 11
                                                                 Case 18-12491-CTG                 Doc 2506            Filed 09/21/21             Page 12 of 16
                                                                                                             Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                       Served as set forth below

                  DESCRIPTION                                                NAME                                      ADDRESS                                           EMAIL              METHOD OF SERVICE

                                                                                                 Attn: Andrew H. Sherman, Esq., Boris I.
                                                                                                 Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                 The Legal Center                                    asherman@sillscummis.com
Counsel to the Official Committee of Unsecured                                                   One Riverfont Plaza                                 bmankovetskiy@sillscummis.com
Creditors                                      Sills Cummis & Gross P.C.                         Newark NJ 07102                                     rbrennan@sillscummis.com           Email
                                                                                                 Attn: Steven L. Walsh
                                                                                                 One Rodney Square
Counsel for Symphony Diagnostic Services No. 1                                                   P.O. Box 636
d/b/a Mobilex                                  Skadden, Arps, Slate, Meagher & Flom LLP          Wilmington DE 19899-0636                            steven.walsh@skadden.com           First Class Mail and Email
                                                                                                 Attn: Lisa Hatfield
                                                                                                 500 Creek View Road
                                                                                                 Suite 304
Counsel to Webb Shade Memorial Fund                    Stern & Eisenberg Mid-Atlantic, PC        Newark DE 19711                                     lhatfield@sterneisenberg.com       First Class Mail and Email
                                                                                                 Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                 919 North Market Street
                                                                                                 Suite 1300                                          jhh@stevenslee.com
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                       Wilmington DE 19801                                 ebc@stevenslee.com                 Email
                                                                                                 Attn: Robert Lapowsky
                                                                                                 620 Freedom Business Center
                                                                                                 Suite 200
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                       King of Prussia PA 19406                            rl@stevenslee.com                  Email

                                                                                                 Attn: Paul Douglas Stewart, Jr., Brandon A. Brown
                                                                                                 301 Main Street, Suite 1640
Admitted Pro Hac Vice as Counsel for                                                             P. O. Box 2348                                      dstewart@stewartrobbins.com
C. Randolph Tillman & Christopher H. Cheek             Stewart Robbins & Brown LLC               Baton Rouge LA 70821-2348                           bbrown@stewartrobbins.com          Email
                                                                                                 Attn: Sabrina L. Streusand & Anh Nguyen
                                                                                                 1801 S. Mopac Expressway, Suite 320                 streusand@slollp.com
Counsel for Dell Financial Services, LLC               Streusand, Landon, Ozburn & Lemmon, LLP   Austin TX 78746                                     nguyen@slollp.com                  First Class Mail and Email
                                                                                                 ATTN: BRENDAN BAKIR
                                                                                                 18000 STUDEBAKER ROAD
                                                                                                 SUITE 700
Top 30 Largest Unsecured Creditors                     Surgical Program Development              CERRITOS CA 90703                                                                      First Class Mail
                                                                                                 Attn: J. Casey Roy
                                                                                                 Bankruptcy & Collections Division
Counsel to the Texas Health and Human                                                            P.O. Box 12548- MC 008
Services Commission                                    Texas Attorney General’s Office           Austin TX 78711-2548                                casey.roy@oag.texas.gov            Email
                                                                                                 Attn: Christopher S. Murphy, Sherri K. Simpson
                                                                                                 Bankruptcy & Collections Division
Counsel for the Texas Comptroller of Public                                                      P.O. Box 12548                                      sherri.simpson@oag.texas.gov
Accounts                                               Texas Attorney General's Office           Austin TX 78711-2548                                christopher.murphy@oag.texas.gov   First Class Mail and Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                             Page 9 of 11
                                                                 Case 18-12491-CTG                Doc 2506            Filed 09/21/21              Page 13 of 16
                                                                                                             Exhibit A
                                                                                                        Core/2002 Service List
                                                                                                      Served as set forth below

                  DESCRIPTION                                              NAME                                         ADDRESS                                           EMAIL             METHOD OF SERVICE
                                                                                                Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                824 N. Market Street
                                                                                                Suite 810                                               leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                    The Rosner Law Group LLC                 Wilmington DE 19801                                     gibson@teamrosner.com           First Class Mail and Email
                                                                                                Attn: Dan McAllister
                                                                                                Bankruptcy Desk
Counsel for The San Diego County Treasurer-                                                     1600 Pacific Highway, Room 162
Tax Collector of California                            Treasurer-Tax Collector                  San Diego CA 92101                                                                      First Class Mail
                                                                                                Attn: General Counsel
                                                                                                950 Pennsylvania Avenue, NW
United States Department of Justice                    U.S. Department of Justice               Washington DC 20530-0001                                                                First Class Mail
                                                                                                Attn: Ruth A. Harvey, Margaret M. Newell, Seth B.
                                                                                                Shapiro
                                                                                                P.O. Box 875
                                                                                                Ben Franklin Station
Counsel to the United States                           U.S. Department of Justice               Washington DC 20044-0875                                seth.shapiro@usdoj.gov          First Class Mail and Email
                                                                                                Attn: Charles Oberly
                                                                                                c/o Ellen Slights
                                                                                                1007 Orange Street, Suite 700, P.O. Box 2046
US Counsel to the District of Delaware                 US Attorney for Delaware                 Wilmington DE 19899-2046                                usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                                Attn: Gary F. Torrell, Esq.
                                                                                                1888 Century Park East
                                                                                                Suite 1100
Counsel to LADMC, LLC                                  Valensi Rose, PLC                        Los Angeles CA 90067                                                                    First Class Mail
                                                                                                Attn: David E. Lemke, Esquire and Melissa W. Jones,
                                                                                                Esquire
                                                                                                Nashville City Center
                                                                                                511 Union Street, Suite 2700                            david.lemke@wallerlaw.com
Counsel to Ally Bank                                   Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                      melissa.jones@wallerlaw.com     Email
                                                                                                Attn: John Tishler, Katie G. Stenberg, Blake D. Roth,
                                                                                                and Tyler Layne                                         john.tishler@wallerlaw.com
                                                                                                511 Union Street                                        katie.stenberg@wallerlaw.com
                                                                                                Suite 2700                                              blake.roth@wallerlaw.com
Counsel to Debtors                                     Waller Lansden Dortch & Davis, LLP       Nashville TN 37219                                      Tyler.Layne@wallerlaw.com       Email
                                                                                                Attn: Specialty Finance Loan Portfolio Manager
                                                                                                9665 Wilshire Blvd
                                                                                                # 1000
Wells Fargo Bank, National Association                 Wells Fargo Bank, National Association   Beverly Hills CA 90212                                                                  First Class Mail

                                                                                                Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                2312 S MacArthur Dr.
                                                                                                P.O. Box 13199
Counsel to Concordia Bank & Trust Company              Wheelis & Rozanski, APLC                 Alexandria LA 71315-3199                                steve@wheelis-rozanski.com      Email



         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                            Page 10 of 11
                                                                  Case 18-12491-CTG             Doc 2506            Filed 09/21/21         Page 14 of 16
                                                                                                          Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                    Served as set forth below

                  DESCRIPTION                                               NAME                                    ADDRESS                                        EMAIL        METHOD OF SERVICE
                                                                                              Attn: Christopher M. Samis
                                                                                              The Renaissance Centre
                                                                                              405 North King Street, Suite 500
Counsel to the SWC Landlords                           Whiteford, Taylor & Preston LLC        Wilmington DE 19801                            csamis@wtplaw.com              First Class Mail and Email

Counsel for Amparo Figueroa and Brett Elliot                                                  Attn: Gary L. Wimbish, Esq.
Drier, in his capacity as Personal Representative                                             One North Dale Mabry Highway, Suite 700
of the Estate of Beatrice M. Drier                WILKES & ASSOCIATES, P.A.                   Tampa FL 33609                                 gwimbish@yourcasematters.com   Email
                                                                                              Attn: William A. Catlett
                                                                                              Dill Bamvakais Building
                                                                                              9939 Gravois Road
Counsel to William A. Catlett, L.L.C.                  William A. Catlett, L.L.C.             St. Louis MO 63123                             william@catlett.biz            Email
                                                                                              ATTN: PETE HARTLEY
                                                       Wound Care Management, LLC D/B/A       16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                     Medcentris                             HAMMOND LA 70403                                                              First Class Mail
                                                                                              Attn: Robert S. Brady and Sean T. Greecher
                                                                                              Rodney Square                                  bankfilings@ycst.com
                                                                                              1000 North King Street                         rbrady@ycst.com
Counsel to Select Medical Corporation                  Young Conaway Stargatt & Taylor, LLP   Wilmington DE 19801                            sgreecher@ycst.com             Email




         In re: Promise Healthcare Group LLC, et al.
         Case No. 18-12491 (CTG)                                                                          Page 11 of 11
Case 18-12491-CTG   Doc 2506   Filed 09/21/21   Page 15 of 16




                        Exhibit B
                                        Case 18-12491-CTG      Doc 2506       Filed 09/21/21      Page 16 of 16

                                                                     Exhibit B
                                                              Notice Parties Service List
                                                                  Served via Email

                          NAME                                            CONTACT                                        EMAIL
    LOIZIDES, P.A.                                Attn: Christopher D. Loizides, Esq.                    loizides@loizides.com
                                                                                                         rslaugh@potteranderson.com;
    POTTER ANDERSON & CORROON LLP                 Attn: D. Ryan Slaugh, Esq., R. Stephen McNeill, Esq.   rmcneill@potteranderson.com
    WILKES & ASSOCIATES, P.A.                     Attn: Gary L. Wimbish, Esq.                            gwimbish@yourcasematters.com




In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                               Page 1 of 1
